Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made effective as of the 10th
day of May, 2010, by and between Arrow No. 7 Ltd., a United Kingdom corporation
(“Company”) and Anthony Selwyn Tabatznik (“Consultant”).
     1. Consultancy. Company hereby retains Consultant, and Consultant hereby
accepts such retention, commencing as of the date of this Agreement and, unless
terminated earlier, continuing until May 9, 2011.
     2. Services. Consultant shall serve as a consultant to Company and its
affiliates in the areas of research, development and licensing of pharmaceutical
products, and other relevant areas of Consultant’s expertise (the “Field”).
During the term of this Agreement, Consultant shall be available to perform
services in the Field as may be requested by Company and agreed to by
Consultant.
     3. Compensation. During the term of this Agreement, Company will pay
Consultant a fee of £5,000 per month, commencing on May 10, 2010, and within the
first five business days of each month thereafter until the expiration or
termination of the Agreement. Consultant shall be responsible for payment of any
income or other personal taxes due in connection with this Agreement.
     4. Other Engagements. During the term of this Agreement, Consultant shall
not engage or participate in, or assist, advise or be connected with (whether as
an owner, partner, shareholder, consultant, director, officer or employee), any
activity or business which competes with Company or any of its affiliates,
including without limitation, any business engaged in the development,
manufacture, or sale of pharmaceutical products. Consultant represents that he
is not and shall not become a party to any agreement that conflicts with
Consultant’s duties hereunder.
     5. Ownership of Work Product. “Work Product” shall mean any ideas,
inventions, original works of authorship, developments, improvements, or
processes, solely or jointly conceived, developed or reduced to practice by
Consultant, which arise out of, relate to or result from the services rendered
under this Agreement. Consultant hereby assigns to Company, all of Consultant’s
right, title and interest in and to any Work Product (including without
limitation all intellectual property rights associated therewith) and
acknowledges and agrees that such Work Product is the sole and exclusive
property of Company. Consultant further acknowledges that all original works of
authorship defined as “Work Product” which are protectable by copyright are
“works made for hire” within the meaning of Title 17 of the United States Code.
Consultant shall make prompt full written disclosure to Company of any Work
Product. Consultant shall, at Company’s request and expense, execute documents
and perform such acts as Company may deem necessary, to confirm in Company, all
right, title and interest throughout the world, in and to any Work Product, and
all patents, copyrights and other applicable statutory protections thereon, and
to enable and assist Company in procuring, maintaining, enforcing and defending
patents, copyrights and other statutory protections throughout the world on any
such Work Product. Consultant agrees to maintain adequate and current written
records (in such format as may be specified by Company) of any conception,

1



--------------------------------------------------------------------------------



 



development or reduction to practice of any Work Product and all such written
records will be available to and remain the sole property of Company at all
times.
     6. Confidentiality. Consultant agrees that during the term of this
Agreement and thereafter, Consultant shall not disclose without the prior
written consent of Company, any Company Confidential Information. “Confidential
Information” means all confidential information and/or trade secrets relating to
the business of Company or its affiliates, including without limitation,
information concerning the management, business, operations, technology,
products or business plans of Company or its affiliates. Confidential
Information shall not include information that Consultant can demonstrate
(i) has become part of the public domain except by fault of Consultant,
(ii) Consultant already possessed prior to its disclosure to Consultant by
Company, or (iii) Consultant learned from a third party source having no duty of
confidentiality to Company. Consultant further agrees to keep this Agreement and
its terms confidential and not to reveal its contents to anyone.
     7. Survival and Termination. This Agreement may be terminated by either
party immediately upon written notice to the other party in the event of a
material breach by the other party in the performance of its/his obligations
hereunder. Any breach by Consultant of any term of Paragraphs 4, 5, or 6 shall
be deemed a material breach hereof. Additionally, either party may terminate
this Agreement at any time by providing the other party with 30 days prior
written notice of termination. The terms and obligations of Paragraphs 5 and 6
shall survive termination of this Agreement for any reason whatsoever.
     8. Miscellaneous.
     Consultant is an independent contractor and is not an employee or agent of
Company. Consultant shall be entitled to no benefits or compensation from
Company except as set forth in this Agreement and shall in no event be entitled
to any fringe benefits payable to employees of Company. This Agreement shall
inure to the benefit of and shall be binding upon the successors and the assigns
of the parties hereto; provided that, Consultant may not assign any rights or
obligations hereunder without Company’s prior written consent (which may be
withheld in Company’s sole discretion). If any provision of this Agreement is
deemed invalid, all other provisions shall remain in full force and effect. This
Agreement contains the entire agreement of the parties concerning its subject
matter and supersedes all prior discussions, negotiations, promises, and
agreements. This Agreement may be amended or modified, and any term hereof may
be waived, only in a subsequent written document signed by the parties. Any
notice required or permitted to be given hereunder shall be in writing and may
be personally served or sent by mail and properly addressed, postage paid, to
the last known address of the other party hereto. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement is entered into and executed in London, England and shall be
governed by the laws of such jurisdiction.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              CONSULTANT       Arrow No. 7 Ltd.
 
           
 
            /s/ Anthony Selwyn Tabatznik       By:   /s/ David A. Buchen
 
           
 
           
Address:
      Its:   Director
 
           
 
           
7 Cavendish Square,
      David A. Buchen                   [Printed Name]
London W1G 0PE, United Kingdom
           

3